Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed January 26, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8 and 15 the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

As per claims 2, 9 and 16 the limitations teach a “prompt for whether to send the message content” when in claim 1 the claim recites sending the message based on the condition.  It is unclear why a prompt would be needed when the message is sent based on the condition.

Claims 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what happens as a result of contacts meeting a condition.  Further, it is unclear what “a condition of the second condition and the third condition except the first target condition” means. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caliendo, JR. et al. United States Patent Application Publication No.  2016/0062984.

As per claim 1, Caliendo teaches a message sending method, applied to a terminal device, wherein the method comprises: obtaining message content input by a user and contacts selected by the user [smart phone (pp 0034); composing message and inputs (Pp 0035); parsing message content (pp 0040) and identifying recipient (pp 0041-0042)]; and
sending the message content to a contact that does not meet a preset condition among the contacts, and/or sending preset content to a contact that meets the preset condition among the contacts [determining recipient (pp 0037); correlating content with a recipient (pp 0040-0041)].  

As per claim 2, Caliendo teaches the method according to claim 1, wherein after sending target content, the method further comprises: displaying first prompt information, wherein the first prompt information is used to prompt whether to send the message content to the contact that meets the preset condition, wherein the target content comprises at least one of the message content or the preset content [Ui includes indication (pp 0049-0050); prompt (pp 0047, 0048, 0055, 0062)].  

As per claim 3, Caliendo teaches the method according to claim 1, wherein the preset condition comprises at least one of a first condition, a second condition, or a third condition, wherein the first condition is that a message time interval is greater than or equal to a target time interval; the second condition is that a contact identification comprises a first keyword, and that the message content comprises a second keyword; and the third condition is that the message content comprises a third keyword, and that an intimacy index is less than or equal to a target intimacy index corresponding to the third keyword, wherein the message time interval is a time interval between the last time the user sent a message to a contact and a system time of the terminal device; the first keyword is associated with a target keyword set, and the second keyword is a keyword in the target keyword set; and the third keyword indicates a degree of intimacy or indicates private information, and the intimacy index is a frequency of contact between the user and a contact within a preset period of time [first condition of time interval based on recency or time or frequency (pp 0060-0061); frequency of times a message is sent to a recipient (pp 0043); degree of intimacy for signs of affection (pp 0065)].  

As per claim 4, Caliendo teaches the method according to claim 3, wherein the obtaining message content input by a user and contacts selected by the user comprises: in a case that a first input is received, obtaining message content input by a user and contacts selected by the user, wherein the first input is an input of the message content input by the user in an input area, or an input that the user triggers the terminal device to select a contact and send the message content [input to receiving field (pp 0035); selector element (pp 0053)].  

As per claim 5, Caliendo teaches the method according to claim 3, wherein after the obtaining message content input by a user and contacts selected by the user, the method further comprises: determining whether M contacts meet the preset condition, wherein the M contacts are contacts selected by the user, and M is a positive integer [number of correct recipients (pp 0054); at least one recipient (pp 0039, 0040, 0045)].  

As per claim 6, Caliendo teaches the method according to claim 5, wherein after the determining whether M contacts meet the preset condition, the method further comprises: displaying second prompt information, wherein the second prompt information is used to prompt whether to send the message content to N contacts that meet the preset condition, and N is a positive integer  [Ui includes indication (pp 0049-0050); prompt (pp 0047, 0048, 0055); at least one recipient (pp 0039, 0040, 0045)]; and
receiving a second input by the user for the second prompt information [cancel change or selector element (pp 0049)]; and
the sending the message content to a contact that does not meet a preset condition among the contacts comprises: in response to the second input, canceling sending the message content to N contacts, and sending the message content to contacts among the M contacts except the N contacts [not a correct recipient prompting (pp 0048, 0050)].

As per claim 7, Caliendo teaches the method according to claim 5, wherein the preset condition comprises the first condition, the second condition, and the third condition, and the determining whether the M contacts meet the preset condition comprises: determining whether the M contacts meet the first condition; in the case that among the M contacts, there are K contacts that do not meet the first condition, determining whether the K contacts meet a first target condition, wherein the first target condition is any one of the second condition and the third condition, and K is a positive integer less than M; and in the case that among the K contacts, there are P contacts that do not meet the first target condition, determining whether the P contacts meet a second target condition, wherein the second target condition is a condition of the second condition and the third condition except the first target condition, and P is a positive integer less than K [matching a threshold number of characteristics (pp 0047)].
Claims 8-20 are rejected, mutatis mutandis, under the same rationale as claims 1-7 as they do not further limit or define over the claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 2457